—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered November 19, 1997, which denied the motion of the guardian ad litem appointed to represent the *208Culkin children for an order directing nonparty respondent Macaulay Culkin to, inter alia, pay her outstanding fees, unanimously affirmed, without costs.
Assuming arguendo the applicability of CPLR 1204 to the instant situation, we conclude that the court properly exercised its discretion in denying the motion of the guardian ad litem in the instant custody proceeding to recover the outstanding fees incurred in that representation from Macaulay Culkin, one of the children she represented. The order appointing the guardian ad litem directed the children’s parents, the only parties to the action, to pay the guardian’s fees; the costs associated with the appointment were directly attributable to the litigation; and Macaulay lacked any involvement in the guardian’s appointment or control over the issues to be litigated. Concur— Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ.